              Case 7:13-cr-00004-HL-TQL Document 100 Filed 07/29/21 Page 1 of 1


✎GAM 35                       Report and Order Terminating Supervised Release
(Rev. 2/06)                           Prior to Original Expiration Date


                         UNITED STATES DISTRICT COURT
                                                 FOR THE

                                    MIDDLE DISTRICT OF GEORGIA


              UNITED STATES OF AMERICA

                         v.                              Crim. No.   7:13-CR-00004-002 (HL)

      CHRISTOPHER JAMES HURST

       On February 15, 2019, the supervised release period of 36 months commenced. Christopher
Hurst has complied with the rules and regulations of supervised release, has met the criteria for early
termination as outlined in the Guide; Volume 8, Part E (Post-Conviction Supervision); Chapter 3,
as approved by the Administrative Office of the United States Courts, and is no longer in need of
supervision. It is accordingly recommended that Christopher James Hurst be discharged from
supervision.


                                                            Respectfully submitted,




                                                            Russell D. Brown
                                                            Special Offender Specialist

                                            ORDER OF COURT
Pursuant to the above report, it is ordered that the supervised releasee be discharged from supervision
and that the proceedings in the case be terminated.

       Dated this     29th         day of         July               , 2021.




                                                             s/Hugh Lawson
                                                          HUGH LAWSON
                                                          SENIOR U.S. DISTRICT JUDGE
